                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN


In re:
         Michael A. Gral                                  Case No. 16-21329-GMH
                                                          (Chapter 7)
                       Debtor.


               STIPULATION WITHDRAWING DEBTOR’S OBJECTION
               TO CLAIM NO. 10 OF BIELINSKI BROS. BUILDERS, INC.


         Michael A. Gral (“Gral”) and Bielinski Bros. Builders, Inc. (“Bielinski”) (Bielinski,

together with Gral, the “Parties”), by their undersigned attorneys, hereby stipulate and

agree as follows:

         1.     On May 10, 2016, Bielinski filed an adversary proceeding against Gral

seeking a determination that Gral’s debt to Bielinski be found non-dischargeable

pursuant to 11 U.S.C. §§ 523(a)(2), (4), and (6). Adversary proceeding No. 16-2182 (the

“Adversary Proceeding”)

         2.     On July 11, 2016, Gral filed an objection to the proof of claim number 10 of

Bielinski in his bankruptcy case (the “Objection”). See Case No. 16-21329, ECF No. 278.

         3.     In an effort to resolve any and all issues between the Parties, Bielinski has

agreed to dismiss the Adversary Proceeding, with prejudice, and Gral has agreed to

withdraw the Objection, with prejudice.

         WHEREFORE, the Debtor hereby withdraws his Objection to Claim No 10 of

Bielinski Bros. Builders, Inc., (Docket No. 278), with prejudice, and Bielinski

acknowledges and agrees that Gral’s withdrawal of his objection to Claim No 10 of



              Case 16-21329-gmh       Doc 1774    Filed 02/28/20     Page 1 of 2
Bielinski Bros. Builders, Inc. shall have no preclusive effect or res judicata consequences

on the rights of any third parties with regards to Bielinski’s underlying claim.

       Dated this 28th day of February, 2020.


One East Main Street                   GODFREY & KAHN, S.C.
Suite 500
Madison, WI 53703                      /s/ Katherine Stadler
608-284-2654 (phone)                   Katherine Stadler
608-257-0609 (fax)                     Attorneys for Bielinski Bros. Builders, Inc.
kstadler@gklaw.com


P.O. Box 631                           DeMARB BROPHY LLC
Madison, WI 53701
608-310-5510 (direct)                  /s/ Olivier H. Reiher
608-310-5525 (fax)                     Olivier H. Reiher
oreiher@demarb-brophy.com              Attorneys for Michael A. Gral




                                          2
            Case 16-21329-gmh      Doc 1774 Filed 02/28/20         Page 2 of 2
